02 ft l 228 S.W.3d 671/
673 (TEX.-2007); SPOTSVILLE v CAIN/ 149 F 3d 374, 377 (5th CIR. 1998); FED§ R. APP. PROC.
RULE 25 (a)(2)(C)) and was tO be CONSIDERED TIMELY FILED THAT VERY DAY OF JANUARY 12/
29£§ (SEE ATTACHMENT §§ APPLICANT'S SUPPLEMENTAL ANSWER / REQUEST IN OPPOSITION TO
STATE'S SUPPLEMENTAL ANSWER, at pgS. l - 51 Omitting CLERK'S LETTER and UNSWORN
DECLARATION)/ WITH NO CONFIRMATION 95 FILING 95 SUBMISSION TO COURT OF CRIMINAL APPEALS
AS OF PRESENT DATE. '

RELATOR received: JANUARY 15, 2015, CLERK'S sUMMARY sHEET (css) PAGES l_- llg, also
INCLUDED, LETTER OF PROCEEDING HELD, LETTER OF COMPLIANCE TRAP RULE 34.5 (a) & (§),
Signed,by LINDA RHYMES and DATED JANUARY 131 2015 (THE SAME DAY MAILED OUT TO RELATOR/

’WITH ONLY NOTIFICATION §§ "FINDINGS OF FACT AND CONCLUSION OF LAW ORDER SIGNED BY JUDGE
JACK sKEEN, §§."[css at pgs§ 102 - 104]), and TABLE'oF CoNTENTS (coMPLETE Css 14110).

 

 

 

 

 

 

 

 

 

 

 

 

II

THE ABUSE OF DISCRETION '
THROUGH A CONSPIRACY
TO CONCEAL MATERIAL FACTS

 

 

RELATOR as a PRo-sE LITIGANT, confined in the TDcJ-ID, acquires an already
insurmountable, nearly impossible, task to demonstrate RELATOR'S BURDEN OF PROOF, then
to add the diminishing factor that THE SMITH COUNTY DlSTRICT CLERK/ LOIS ROGERS; THE
RELATOR'S ATTORNEY OF RECORD/ STEN MARTI LANGSJOEN; THEVCRIMINAL DISTRICT ATTORNEY!'D.
MATT BINGHAM? and, A 24lSt DISTRICT JUDGE JACK SKEEN, JR-/ PARTICIPANT'S.herein/ having
entered into an agreement inferred from the concert actions among the PARTICIPANT'S
and to be considered voluntary fronlthe collation of circumstances to follow (SEE, 18
USCA 371; US v THON, 917 F 2d l70, Id.), these become the precursors for "THE ABUSE OF
DISCRETION THROUGH A CONSPIRACY TO CONCEAL MATERIAL FACTS;"

When there is a need for the PARTICIPANT'S to act and failure to act when there is

a DUTY TO DO SO, PARTICIPANT'S RECKLESSLY DISREGARD RELATOR'S RIGHTS aS fOllOwS:

 

II

THE ABUSE OF DISCRETION
THROUGH A CONSPIRACY
TO CONCEAL MATERIAL FACTS

 

 

A. THE SMITH COUNTY DISTRICT CLERK, LOIS ROGERS, AS PARTICIPANT.

RELATOR FILED numerous documentation to be presented to the 24lst DISTRICT_COURT,
however, was never made aware by this CLERK of said filings and/or said presentations,
with the exceptiOn Of "LETTER TO DEFENDANT ACKNOWLEDGING RECEIPT OF WRIT 09-03-14 (See
CLERK'S SUMMARY SHEET [CSS] at pg. 34)," until receipt of CSS 01/15/2015, revealing
filings Only,butNO NOTIFICATION OF COURT PRESENTATION OF RECORD (See CSS entirety).

-RELATOR'S presentation of the numerous documentation with submission and filing

dates as follows:

CSS PAGES v sUBMITTED/PG. No.(S) css FILED/PG. No.(S)

1) 20 ~ 26 sEP 05, 2014 / 20,22,24,26 sEP :3;;2014 Z;20

2) 37 SEP 8> 2014 / 37 SEP 10, 2014 / 37

3) 42 - 46 oCT 15, 2014 / 42,43,46 oCT 17, 2014 / 42

4) 66 - 70 NOV 28, 2014 / 69 DEC 2, 2014 / 66

5) 71 - 73 DEC 14, 2014 / 73 . DEC 16, 2014 / 71

6) 100 - 101 JUL 10, 2014 / 100,101 ` JUL 15, 2014 / 101 and,
7) ATTACHMENT D 1 ~ 5 JAN 12, 2014 / 5 UNKNOWN FILING.

The SMITH COUNTY DISTRICT CLERK, LOIS ROGERS' blatant violations of duties and lack
of requisite process has deprived and prejudiced the interests for RELATOR'S RIGHT to
include a fair and impartial review of facts through relevant material, and to REDRESS
THE GOVERNMENT in a judicial process, that as designed and structured was to be`
implemented as practiced without an oppressive, abusive, and_grossly prejudicial_
application to this RELATOR. The actions of the PARTICIPANT is totally lacking in even
a facsimile of reasonable procedural safegaurds that are CONSTlTUTIONALLY sufficient
to protect against unjustified deprivations of RELATOR'S'FUNDAMENTAL RIGHTS AND'RIGHT
To DUE PRocEss. 4 ' _ t ii l v _ '

' PARTICIPANT'S acts of commission and/or omission7 whether by calculated intent and
design7 or combined error, incompetance, apathy and ignorance, has committed an ABUSE
OF DISCRETION TO CONCEAL MATERIAL FACTS RELEVANT to the HABEAS PROCEEDING DECISION.

THE COURT OF`CRIMINAL APPEALS ALL THINGS CONSIDERED SHOULD REVERSE AND REMAND FOR
FURTHER PROCEEDINGS WITH COUNSEL APPOINTED TO ASSIST RELATOR IN ALL MATTERS.

B. THE HIRED ATTORNEY OF RECORD/ STEN MARTI LANGSJOEN/ AS PARTICIPANT.

The RELATOR'S GROUND FOR RELIEF was designated for future resolution per MEMORANDUM
ORDER OF THE 24lst JUDICIAL DISTRICT COURT, JUDGE JACK SKEEN, JR., presiding, and as
SPECIFIED was to be HELD BY WAY OF AFFIDAVIT ONLY CONCERNING THE ALLEGATTONS OF
' EFFECTIVE ASSISTANCE OF COUNSEL. However, MEMORANDUM ORDER (See, ATTACHMENT A) was
made part of STATE'S ANSWER IN OPPOSITION TO APPLICATION FOR WRIT OF HABEAS CORPUS AND

4

II
THE ABUSE OF DISCRETION
THROUGH A CONSPIRACY
TO CONCEAL MATERIAL FACTS

DESIGNATION OF ISSUES1 that had neitherbeenETLE STAMPED1 DATE ISSUANCE FOR SUBMISSION
had not been entered/ NOR HAD THE'JUDGE SIGNED OR DATED THE ORDER (See1 ATTACHMENT A>.
FURTHERMORE, there was NO ISSUANCE FROM THE SMITH COUNTY DISTRICT CLERK,AS ORDERED IN
MEMORANDUM ORDER, AND AS REQUESTED BY RELATOR OCTOBER 151 20141 in his "NOTICE OF CHANGE
OF ADDRESS", "REQUEST FOR PRODUCTIONCD`ELECTRONICALLY STORED PHOTOGRAPHIC / SOUND
RECORDINGS1 CERTAIN ASSOCIATED POLICIES1 AND INFORMATION/" that included LETTERS TO:
D. MATT BINGHAM1 CRIMINAL DISTRICT ATTORNEY SMITH COUNTY; AND1 CLERK'S OF THE COURT:
24lst DISTRICT COURT C/O LOIS ROGERS/ DISTRICT CLERK; and1 COURT OF CRIMINAL APPEALS
C/O ABEL ACOSTA, COURT CLERK; specificallydesignatedat, "FOR THE 24lst POST CONVlCTION
WRIT CLERK,"through entirety (See, CSS at pgs. 42 - 461 esp. 43). Therefore, RELATOR'S
"AFFIDAVIT / ADDENDUM TO 11.07 APPLICATION IN RESPONSE TO: AFFIDAVIT OF STEN MARTI
LANGSJOEN1" (See1 CSS at pgs. 66-- 70) as REQUESTED IN DISTRICT CLERK LETTER was tO be
filed in this HABEAS PROCEEDING as an ADDENDUM / REPONSE in said proceeding (See1 CSS
at pg. 701 Id.), and does constitute evidence in the case as it has been introduced at
the hearing as ORDERED BY THE 24lst bISTRICT COURT1 "BY WAY OF AFFIDAVIT ONLY." SEE1
BADGETT v STATE, 79 sw 3d 581(TEX. APP. - HOUSTON [ 14th DIST.] 2001) at 586 f.n. (2).
RELATOR was prejudiced by the SMITH COUNTY DISTRICT CLERK'S FAILURE TO RESPOND WITH A
FILING DATE1 THUS, RELATOR'S "AFFIDAVIT / ADDENDUM TO 11.07 APPLICATION IN RESPONSE TO:
AFFIDAVIT oF-sTEN MARTI LANGSJOEN," filed DECEMBER 02, 2014 (css, at pgs, 60 - 70), -
this included a letter tO DISTRICT CLERK to file in the HABEAS PROCEEDlNG AS AN ADDENDUM
/ RESPONSE IN SAID PROCEEDING (CSS1 at pg. 70). This HABEAS PROCEEDING was nO more than
apmeregulslteto presenting a point of error on appeal only when necessary to adduce
facts not in the record," with "types of evidence allowed at HEARING, the court may
receive evidence by AFFIDAVIT or otherwise (see, TEX. R APP. PRoc [TRAP] RULE(s) 21. 2
& 21.7)1" which was the ONLY MEANS POSSIBLE TO RELATOR as ORDER specifies "..defendant
is NOT to be brought back to SMITH COUNTY JAIL for a hearing," and the RELATOR'S
AFFIDAVIT IS TO BE CONSIDERED IN ALL THINGS RELATING TO THE HEARING AS SELF-
REPRESENTATION. (See, css, at pgs. 66 - 70).

FURTHERMORE1 something is amiss in the DISTRICT CLERK and CRIMINAL DISTRICT
ATTORNEY Of ORIGINAL AFFIDAVIT with an AMENDED NOTICE OF FILING, and the AFFIDAVIT
presented in STATE'S SUPPLEMENTAL ANSWER IN OPPOSITION TO APPLICATION FOR WRIT OF HABEAS
CORPUS omitting the AMENDED NOTICE OF FILING (See, CSS1 at 47 - 631 compare 82 - 99).
RELATOR explains defects in C. THE SMITH COUNTY CRIMINAL DISTRICT ATTORNEY1 D. MATT
BINGHAM.

 

II

ABUSE OF DISCRETION
THROUGH A CONSPIRACY
TO CONCEAL MATERIAL FACTS

 

RELATOR contends it is well settled law in the STATE OF TEXAS that in a prosecution
of any individual an INFORMATION and/or INDICTMENT is needed to inform the individual
by notice of the charges in which the STATB is willing to prove in order to properly
convict him of the crime cited BEYOND A REASONABLE DOUBT of a jury of his peers in this
case. (CSS1 INDICTMENT at pg. 27).

ATTORNEY STEN MARTI LANGSJOEN was surely aware of the (2) two charges pending in
RELATOR' S CASE1 specifica11V1 POSS CS PG 1 < 1G1 CAUSE NO. 241*0009-13 (CSS, at pgs 52 &
88); and1 TAMPERING / FABRICATE PHYS EVID W / INTENT TO IM§AIR1 CAUSE NO.`24l~OOlO-13_
(CSS1 at pgs. 56 & 91). HOWEVER1 ATTORNEY OF RECORD in order to be effective upon
investigation of INDICTMENT, by mere observation, one can see:

1) there is NO FILING DATE NOR SIGNATURE OF CLERK (DEPUTY)(CSS1 at DQ- 27)2
2) INDICTMENT CERTIFICATION is inCOleete1 NO DATES1 CLERK SIGNATURES1 WITNESSES, ETC.

(CSS1 at DQ- 28)° FURTHERMORE1
3) there IS NO ENHANCEMENT PARAGRAPH (CSS1 at pgs. 27[1 of 1] & 281 compare JUDGEMENT

at PLEA TO lSt ENHANCEMENT PARAGRAPH, CLEARLY THERE ARE NO ENHANCEMENT PARAGRAPHS1
CSS1 at pgs. 27 - 30).

RELATOR, as would be known by an ATTORNEY of such caliper as STEN MARTI iANGSJOEN,
as referenced in the introduction of HIS AFFIDAVIT to the 241st DISTRICT COURT, was
stopped for an ASSUMED TRAFFIC VIOLATION. HOWEVER, in accordance with the INDICTMENT,
assumedly issued by a GRAND JURY for CAUSE NO. 241-0010-131 was TO KNOW THAT AN
INVESTIGATION AND OFFICIAL PROCEEDING WAS PENDING AND IN PROGRESS1 TO-WIT (IN OTHER WORDS
SPECIFICALLY). POSSESSION OF A CONTROLLED SUBSTANCE1....1 KNOWING THAT AN OFFENSE HAD
~BEEN COMMITTED1 TO-WIT: POSSESSION OF A CONTROLLED SUBSTANCE,....1 WHEN YOU' RE BEING
STOPPED FOR AN ASSUMED TRAFFIC VIOLATION. This point Of the INDICTMENT_WAS NEVER PROVEN»
AND THE VERDICT BY THE JURY IS CONTRARY TO THE LAW AND THE EVIDENCE. (CSS, at pg. 27).
Add this to the KNOWN EDITED TAPES PRESENTED AS BRADY MATERIAL, WHEN IT IS QUITE CLEAR
THAT TWO (2) POLICE OFFICER DASH CAMERAS AND ONE (l) PARAMEDIC CAMERA WOULD SENSIBLY
BE THREE (3) sEPERATE AND INDIVIDUAL AUDlo/ VlDEo TAPES /`DVD' s1 AND Ndl‘ 0N_E ApDIo /
VIDEO DVD1 OR EDITED VERSION, OMITTING / DELETING FAYORABLE DEFENSE PdRTIONS1 THEREBY1
DEMINISHING ANY ADEQUATE DEFENSE FOR COMFIRMING EXCESSIVE FORCE ALTERCATION FOR A 5
TRAFFIC VIOLATION, DENYING SUBSTANTIAL RIGHTS OF RELATOR. The U.S. SUPREME COURT has
held the suppression of the co-defendants confession was a violation.of the DUE PROCESS
CLAUSE Of the 14th AMENDMENT. SPECIFICALLY1 the COURT held "SUPPRESSION BY THE PROSECUTION
OF EVIDENCE FAVORABLE TD AN ACCUSED UPON REQUEST VIOLATES DUE PROCESS where the evidence

is material either to guilt or to punishment1 irrespective of the good or bad faith of

the PROSECUTION (SEE1.BRADY1 373 U.S. 1 871 83 S CT ).

 

II
ABUSE OF DISCRETION
THROUGH A CONSPIRACY
TO CONCEAL MATERIAL FACTS

The RECORD before the COURT OF CRIMINAL'APPEALS, in regard tO this ATTORNEY OF
RECORD filing and/or adoption of previous ATTORNEY'S PRE~TRIAL MOTIONS1 IS DEVOID OF,
NOT ONLY THE FILINGS1 BUT ANY RULING BY THE 24lst COURT, as tO MOTION TO SUPRESS1 MOTION
IN LAMlNE, and/or ANY MOTION OR RULINGS as is sufficient to establish efficieneyyandd
effectiveness of ANY ATTORNEY (css, chMlNAL DOCKET sHEET [ch] at pgs. 105 - 110).

The 24lst COURT does however give a JUDICIAL ADMISSION and ,.."finds and concludes
that the defendant WAS NOT CHARGED WITH POSSESSION OF COCAINE UNDER THIS CAUSE NUMBERT"
(See, WRIT OF HABEAS CORPUS FINDINGS OF FACT AND CONCLUSION OF LAW1 CSS at pgs. 102 -
104, esp. pg 103; also ATTACHMENT C at pgs. 1 - 3 esp pg. 2)1 and was found GUILTY OF
TAMPERING / FABRICATE PHYS. EVID. W / INTENT TO IMPAIR On 05/15/20131 CAUSE NO 241-
0010-13 (css, DEFENDANT' s EXHIBIT B, at pg. 91)1 (5) five days later on 05/20/2013 the
(POSSESSION CHARGE) POSS CS PG < lG1 is DISMISSED1 CAUSE NO 241- OOO9- 13 (CSS, DEFENDANT' S
EXHIBIT A, at pg 88).

The RECORD REVEALS there was NO POSSESSION CHARGE ESTABLISHED; NO HEARING1 RULING1
OR FILING, OF A MOTION TO SUPPRESS; and1 ONLY AT HEARlNG "STATE'S NOTICE OF ENHANCEMENT"
and1 "NO PARAGRAPH OF ENHANCEMENT IN INDICTMENT" (CSS, AT ENTIRETY). DUE PROCESS1 as tO
THE ENHANCEMENT PARAGRAPH, Cannot be deemed tO be satisfied by MERE NOTICE AND HEARING,
to give NOTICE ONLY UPON A CONVICTION, which in truth is used as a means to substantially
deprive this RELATOR of AN INCREASED LIBERTY is a deliberate deception to the COURT,
ATTORNEY, AND THIS RELATOR TO DENY DUE PROCESS. Such a COntrivance by the STATE tO
procure additional imprisonment of a RELATOR is as inconsistent with the rudimentary
ndemands of justice as is obtaining of a like result by intimidation. Furthermore, had
ATTORNEY OF RECORD filed A MOTION TO SUPPRESS1 and if the MOTION had been GRANTED1 ANY
ALLEGED POSSESSION would not have been admitted into evidence. Because the ALLEGED
POSSESSION BY THIS RELATOR was the only direct evidence of THIS RELATOR' S POSSESSION,
it is unlikely that the ALLEGED EVIDENCE IS SUFFICIENT TO SUPPORT THE CONVICTION WITHOUT
A POSSESSION CONVICTION, DUE IN PART TO THE ILLEGAL ARREST AND SEARCH AND SEIZURE
PROCESS OF THE POLICE OFFICERS. The FACT that these THINGS ARE MISSING from the RECORD
REVEALS COUNSEL‘S DEFICIENCY in this case BY THEIR OMISSION. Ineffectiveness will be
sustained only if the record affirmatively supports such a claim1 With that premise, a
record which includes such omissions as the failure to EILE A MOTION TO SUPPRESS and a
failure to object to the admission of evidence can still affirmatively support a claim
of ineffectiveness. Further1 the ATTORNEY OF RECORD had a process established by the
TEX. R. APP. PROC. [TRAP] RULE 211 specifically:

 

II
ABUSE OF DISCRETION
THROUGH A CONSPIRACY
TO CONCEAL MATERIAL FACTS
RULE 21.2 WHEN MOTION FOR NEW TRIAL REQUIRED
A MOTION FOR NEW TRIAL is a prerequisite to presenting a point of error on appeal

only when necessary to adduce facts not filed in the record.

RULE 21.3 GROUNDS (IN PERTINENT PARTS)
The DEFENDANT must be GRANTED a NEW TRIAL for "ANY" of the following reasons:
(e) when evidence tending to establish the DEFENDANT'S INNOCENCE has been intentionally
destroyed or WITHHELD, thus preventing its production at trial; and1
(h) when THE VERDICT is contrary to the law and the evidence.

This ATTORNEY OF RECORD has been anything but effective, ethical, or honest. Case
and point start with his viewing of the "EDITED TAPE OF ARREST" between my brother1
myself, and this attorney. Upon reviewing he did advise there were clear FEDERAL CIVIL
' RIGHTS charges to pursue, thus his being hired` He has continued to promise numerous
issues that have been but vapor on his lips. In his letter DATED SEPTEMBER 301 20141 he
advises he would send copies of all records in his possession1 to include the "VIDEO
RECORDING OF RELATOR'S ARREST,“ as of the DATE OF THIS SUBMISSION there has been no
further contacts1 legal or otherwise (See1 ATTACHMENT B1 STEN M. LANGSJOEN LETTER, DATED
SEPTEMBER 301 20141 2 pgs.).

For the reasons stated ATTORNEY OF RECORD, not Onlv at trial1 but in his AFFIDAVIT
before this OCURT OF CRIMINAL APPEALS has chose to CONSPIRE WITH THE STATE, as a
PARTICIPANT, to conceal the facts stated herein and throughout the record. Thus relief
,shculd'be GRANTED To RELATQR.V. ' ‘ - 1

C. sMITH coUNTY CRIMINAL DISTRICT ATTORNEY,'D§'MATT BINGHAM, As PARTICIPANT.

RELATOR CONTENDS this DISTRICT ATTORNEY'S OFFICE has assumed positions beyond its
jurisdiction, by and through the power of documentation, it has assumed1 beyond the ‘
OFFICE OF DISTRICT ATTORNEY/ SPECIFICALLY, THE JUDGE`AND ATTORNEY OF.RECORD1 COURT and

OFFICE. In a manner as follows:

The STATE FILES: "THE STATE'S ANSWER IN OPPOSITION TO APPLICATION FOR WRIT OF HABEAS
CORPUS AND DESIGNATION OF ISSUES (CSS1 at pgs. 38 - 41)1 but NOTICE PAGE 41 and STATE'S
ANSWER have different'filing dates, 2014 SEP 12 & 2014 SEP 191 also NOTICE at #3 the
DATE OF NOVEMBER 14th1 a Friday? SIGNED AND ENTERED .., 19th ..SEPTEMBER?~nOw NOTICE
JUDGElS SIGNATURE (COMPARE, ATTACHMENT A, having none of the above completed). THE
JUDGE JACK SKEEN1 JR., JUST FILLED IN THE BLANKS and it got FILE STAMPED BY THE SMITH
COUNTY DISTRICT CLERK. RELATOR'S COPY WAS ATTACHMENT A1 BLANK.

 

II

ABUSE OF DISCRETION
THROUGH A CONSPIRACY
TO CONCEAL MATERIAL FACTS

 

 

 

RELATOR on OCTOBER 151 20141 did send a letter to the SMITH COUNTY DISTRICT CLERK;
COURT OF CRIMINAL?APPEALS CLERK; SMITH COUNTY DISTRICT ATTORNEY1 ALL RECEIVING SAME
TRUE AND CORRECT DOCUMENTATION1 SPECIFICALLY1 NOTIFICATION OF ADDRESS CHANGE; COMPLAINING
OF BLANK DATE OF:MEMORANDUM ORDER; and1 REQUEST FOR PRODUCTION....(CSS1 at pgs. 42 - 46).

JANUARY -21 20151 THE STATE FILES: "STATE'S SUPPLEMENTAL ANSWER IN OPPOSITION TO
APPLICATION FOR WRIT OF HABEAS CORPUS1" which also has attached1 "WRIT OF HABEAS CORPUS
FINDINGS oF FACT AND coNcLUsIoN oF LAw" M (see, ATTACHMENT c, compare Cs`s, at pgs.
102 ~ 1041 FILED 2015 JANUARY 121 to-wit WAS NEVER FORWARDED UNTIL SMITH COUNTY CLERK
SUBMITTED CSS FILE TO COURT OF CRIMINAL APPEALS). FURTHERMORE1 SMITH COUNTY DISTRICT
ATTORNEY is fully aware of this RELATOR'S CURRENT ADDRESS as have received CERTIFIED
LETTER DATEDE OCTOBER 211 2014 (See1:ATTACHMENT E1 LETTER)1 HOWEVER THE DISTRICT ATTORNEY
decide to now on JANUARY *21 2015 to mail RELATOR'S COPIES OF STATE'S SUPPLEMENTAL...
to the previous addressxnh CHOICE MOORE UNIT (See1 ATTACHMENT E), noticed after removal
of FWD TO:(See1 ATTACHMENT F & G)1 mailed JANUARY -21 20151 RELATOR RECEIVED NOTICE OF
STATE'S RESPONSE, JANUARY 071 2015.P.M.. 1

RELATOR, JANUARY 121 20151_due in part to this DISTRICT ATTORNEY'S OFFICE intentional
delay to RELATOR'S NOTIFICATION OF ”STATE'S SUPPLEMENTAL ANSWER..." with JUDGE'S "WRIT
OF,HABEAS CORPUS FINDINGS 0F FACT AND CONCLUSION OF LA "'attached"($ee$.CSS1 at pgs.
74 s 1041 except CSS pgs, 102 - 104 looked like ATTACHMENT C1 pgs. l - 3)1thus the
submission of "APPLICANT'S SUPPLEMENTAL ANSWER / REQUEST IN QPPOSITION.TO STATE'S'
SUPPLEMENTAL ANSWER1" with NO NOTIFICATION FROM SMITH COUNTY DISTRICT CLERK' S FILING
OR FORWARDING TQ THE TRIAL COURT AND/QR COURT OF CRIMINAL APPEALS.

§ Thus far1 RELATOR has proven the STATE has caused considerable delay of RELATOR'S
y RIGHT TO BE TIMELY NOTIFIED. The STATE has filed (2) two seperate STATE'S ANSWERS, (l)

, one FILED 2_0£_3_13_£:'§1 (2) two §§§BB§M£ (see, Css at pgs. 38 - 41; & 74 »- 104;,
v compare however1 ATTACHMENT A to CSS pg. 41; then compare ATTACHMENT C pgs. 1`- 3 to
CSS pgs. 102 - 1041 esp._pgs, 3 with 104). '

7 The STATE not ONLY FILES ANSWERS TO THIS RELATOR‘S APPLICATlON FOR WRIT OF HABEAS
CORPUS1 it also FILES THE ANSWER EXPECTED FROM THE COURT IN THE DISTRICT ATTORNEY'S
OWN'VIEW AND/oR WORDS. IS THE STATE ALSO CONSIDERED THE JUDGE IN THESE MATTERS AND THE
OFFICIAL JUDGE THERE FOR CREDENTIAL PURPOSE, BY NAME AND TITLE ONLY ? How can this be

considered an unbias non-prejudicial ruling when1 first the JUDGE has failed to consider

 

any of RELATOR'S DOCUMENTATION1 proven in a failure to make any sort of ruling in the
record before this COURT OF CRIMINAL APPEALS, second the documentation presented by the

 

II

ABUSE OF DISCRETION
THROUGH A CONSPIRACY
TO CONCEAL MATERIAL FACTS

 

 

 

STATE reveals NO CHANGES AND/OR INDIVIDUAL RULING OF THE TRIAL COURT JUDGE REFERENCING
HIS INDIVIDUAL AND/OR PERSONALIZED?PERCEPTION1*VIEWS1”INSTINCTS1fFACTS1 FROM A PERSONAL
INVESTIGATION OF THE RECORD BY RULINGST OF RELATOR'S DOCUMENTATION ASSUMEDLY BEFORE

THE COURT, this brings into question the actual author of the "AFFIDAVIT OF STEN MARTI

_LANGSJOEN."
The AFFIDAVIT OF STEN MARTI LANGSJOEN:

1) RELATOR was never NOTIFIED, INFORMED1 OR ADVISED OF the date LANGSJOEN AFFIDAVIT was
to be filed1 although REALTOR made ALL PERSONS AWARE OF NON~COMPLIANCE TO NOTIFY
(See1 ATTACHMENT A1 CSS at pg. 411 and CSS at pgs. 42 - 461esp. pg 43);

2) AFFIDAVIT FILED 2014 NOV 14 P.M. 32191 "NOTICE OF FILING PROPERLY SIGNED BY STEN
LANGSJOEN"F(See1 CSS1 at pg. 47)1 however1 CERTIFICATION PAGE TO BE SIGNED BY A
NOTARY PUBLIC BLANK (See1 CSS1 at pg. 51)1 WHY WOULD THE DISTRICT CLERK FILE A
DOCUMENT NOTPROPERUYSUBMITTED1 UNLESS THERE ARE OTHER MOTIVES AT PLAY ? 7

3) AFFIDAVIT is clearly not faxed because therejfsNO DATE /-NO TIME registered on the
documentation1 so a reasonable person would tend to believe it was either hand
delivered or sent certified mail, although1 certified mail would be questionable as
STEN LANGSJOEN has it signed and dated "the 14th day of NOVEMBER1 2014"(See1 CSS1
at pg. 47)1 this leaves only one alternative, that being it was hand delivered. NOW
when you look at the AFFIDAVIT THROUGH ITS ENTIRETY on CSS1 AT pg. 631 it REVEALS
11/14/2014 3:08 P.M.1 PRECISELY 11 MINUTES BEEORE FILING,'WBILE THIS MIGHT BE
`POSSIBLE UNDER CERTAIN CIRCUMSTANCES IT SEEM MIGHTY PPECULIAR GIVEN THE PATTERN1
_PRACTICE1 AND PROCEDURES OF THIS CRIMINAL DISTRICT ATTORNEY'S OFFICE1 ESPECIALLY
WHEN THE AFFIDAVIT SEEMS TO FLUN (DM_PLETELY IN THE DIRECI‘ION OF. THE PROSECUTION (See1

r~-'gc:ss,.~at NOTLQEVOE-siriws~pg.e47 sTAMP FlLED DATE AND TIME, compare css, at LowER
RIGHT coRNER "ll/14/2014 3: 08 P. M. [11 minutes]); and,

4) Four days later STEN MARTI LANGSJOEN has an "AMENDED NOTICE OF FILING" (CSS1:at pgs.
64 & 651 2014 NoV 18 P. M l 03)1 with NOTARY PUBLIC seal applied, day 14 scratched
through, and the ATTORNEY STEN LANGSJOEN name compared to other documentation
s1gnatures seems less than authentic. j
The CRIMINAL DISTRICT`ATTORNEY`OF SMITH COUNTY has become1 not only the DISTRICT

ATTORNEY in this case but, JUDGE AND ATTORNEY. This type of PRosEcUTORIAL'MIscoNDUcT,.

that not only fails to produce BRADY MATERIAL that was needed for the defensive theory,

contriving a conviction through omission of BRADY MATERIAL and failure to prove beyond

'a reasonable doubt the possession needed to LAWFULLY CONVICT FOR THE CHARGE OF “`""

"TAMPERING WITH PHYSICAL EVIDENCE/" is CONSTITUTIONALLY UNSOUND1 DEMINISHES THE VERY

FIBERS OF THE JUDICIAL'SYSTEM AS FOUNDED BY THIS COUNTRY'S FOUNDING FATHERS. While ai

PROSECUTOR may have totalinmunityit should not be upheld in a manner that appoints

them asia DICTORIALSHIP as JUDGE1 ATTORNEY1 JURY1 AND EXECUTIONER. This DISTRICT

ATTORNEY'S actions throughout this HABEAS PROCEEDING points to the extremes this OFFICE

willalludezto Continue the MALICIOUS PROSECUTION}HU)CONSPIRACY 10 CONCEAL MATERIAL FACTS.

This ABUSE OF POWER UNDER LAW should not be tolerated by the COURT OF CRIMINAL APPEALS.

RELATOR SHOULD BE GRANTED`RELIEF TO DENY IS TO ENJOIN CONSPIRACY TO CONCEAL.

`|('\

 

 

ll

ABUSE OF DISCRETION
THROUGH A CONSPIRACY
TO CONCEAL MATERIAL FACTS

 

D. SMITH COUNTY, 24lst DISTRICT COURT JUDGE1 JACK SKEEN1 JR.1 AS PARTICIPANT.

The JUDGE is sworn to uphold the CONSTITUTIONS AND LAWS of both1 TEXAS AND THE
UNITED STATES OF AMERICA. To do anything less is a NEGLECT OF DUTY and JUDICIAL
MISCONDUCT1 ESPECIALLY IF DONE SO UNDER THE COLOR OF LAW.

_ The JUDGE has a DUTY AND OBLIGATION to be impartial and fair1 make RIGHT-RULINGS,
DETERMINATIONS FROM THE RECORD ESTABLISHED1 AND LAW PRESENTED, and not the mouth piece
and yes person of the STATE.

JUDGE JACK SKEEN1 JR., has NOT ACKNOWLEDGED, and /OR RULED 0N1'OR IN FAVOR OF1 ANY
REQUEST1 PETITIONS, MOTIONS1 AFFI0AVITS1-AMENDMENTS Of this RELATOR1 YET HAS PROMOTED
EVERY DETAIL OF ANYTHING THE STATE HAS PLACED BEFORE HIM1 GRANT EVERY PRE~WRITTEN ORDER
WITHOUT THOUGHT(IQPERSONAL INVESTIGATION INTO THE DETAILS OF THIS CASE.

MORE SPECIFICALLY1 THE "WRIT OF HABEAS CORPUS_FINDINGS OF FACT AND CONCLUSION OF
fAW," (See1 CSS at pgs. 102 - 1041 esp. 103; also1 ATTACHMENT C at pgs. l --31 esp. 2)
with the signature of this JUDGE has become a JUDICIAL ADMISSION that the STATE has
failed in this prosecution to prove "BEYOND A REASONABLE DOUBT}"when the RELATOR WAS
"NOT CHARGED WITH POSSESSION OF OOCAINE" NOR WAS IT PROVEN THAT RELATOR HAD POSSESSION
oF oocAINE, As REQUIRED IN INDIcl'MENT (css at pg. 27)1 THUS A DisMIssAL oF-THE cHARGE
"POSS CS PGl < lG" LISTED AS ”DEFENDANT'S EXHIBIT A" IN ATTORNEY STEN MARTI LANGSJOEN
AFFIDAVITF(See, DEFENDANT'S EXHIBIT A1 CSS at pg. 88).AS:F2'0AS NOT PROVEN RELATOR HAD
CARE1 CUSTODY, OR'CONTROL.(POSSESSION), AND FURTHERMORE, IT WAS NOT PROVEN ANY ALLEGED
cocAINE (sEE, INDIcmENT, css at pg. 27) wAs LAWHILLY sEIzED, NoR ooULD IT BE wI'l'HouT
A sEARCH wARRANT ISSUANCE.'The~CoURT found and concluded that the defendant (RELATOR)
was NOT CHARGED WITH POSSESSION OF COCAINE under this cause number (CSS at pg. 103;
ATTACHMENT C at pg. 2), HAD THERE BEEN EVIDENCE SUFFICIENT TO ESTABLISH A LAWFUL SEIZURE
'OF ANY COCAlNE IN CAUSE NO. 241 -0010 131 THER WOULD NOT HAVE BEEN A DISMISSAL OF CAUSE
NO. 241-0009~ ~131 which ATTORNEY OF RECORD1 STEN MARTI LANGSJOEN1 SHOULD HAVE INSISTED
TO PROSECUTE FIRST1 INEFFE¢TIVE ASSISTRNCE OF CCUNSEL AS THE OUT OOME WOULD HAVE BEEN
A DISMISSAL OF ALL CHARGES

JUDGE JACK SKEEN1 JR.1 with the approval of the STATE' S WRITTEN "WRIT OF HABEAS
CORPUS FINDINGS OF FACT AND CONCLUSION OF.LAW1" has not only given a JUDICIAL ADMISSION
TO THE STATE'S FAILURE TO PROVE ALL1 ESPECIALLY KEY ISSUE POSSESSION OF ASSUMED EVIDENCE
THAT WAS T0 HAVE BEEN TAMPERED WITH,'FACTS OF THE INDICTMENT BEYOND A REASONABLE BELIEF,
BY SAID APPROVAL THROUGH A NEGLECT OF JUDICIAL DUTY AND ORDER OF PROCEDURE1 HAS NOW
ENJOINED INTO THE ABUSE OF DISCRETION THROUGH A CONSPIRACY TO CONCEAL MATERIAL FACTS.

ll

 

j!ml¢

111

SEPERATION OF POWERS IS
A REFUTATION OF CONSPIRACY

 

 

RELATOR asserts there is still a need for checks and balances between the JUDICIAL
POWERS. In this particular case this was not accomplished. When there is a need to act
and afilure to act when there is A DUTY TO DO SO1 IT IS A RECKLESS DISREGARD OF THIS
RELATOR'S FUNDAMENTAL RIGHTS coupled with the knowledge of the anticipated unjustifiable
DENIAL IN THIS HABEAS PROCEEDING due to THE CONSTITUTIONAL DEPRIVATIONS already incurred
IN THE PROCESSES OF THE PROSECUTIONS MALICIOUS MISCONDUCT1 DENIAL OF BRADY MATERIAL,
INEFFECTIVE ASSISTANCE OF COUNSEL, AND THE LIST GOES ON.

The fact that there Was NO EVIDENCE TO PROSECUTE THE RELATOR IN CAUSE NO. 241-0009-
131 "POSSESSION CHARGE"1 THAT WAS IDSMISSED1 should be Sufficient to establish that the
JURY'S VERDICT WAS CONTRARY'TO THE INDICTMENT, and the ATTORNEY WAS TO FILE MOTION FOR
NEW TRIAL, JUDGE SHOULD HAVE DENIED THE VERDICT FOR FAILURE TO ESTABLISH POSSESSION
AS SPECIFIED IN THE INDICTMENT. The STATE FAILED TO PROVE BEYOND A REASONABLE DOUBT THE
FACTS?OF“LAW ENTERED"IN THE INDICTMENTFTO PROVE RELATOR "TAMPERED WITH PHYSICAL EVIDENCE."
Therefore, "The legal procedures in this case were [not] proper and as provided by the
CONSTITUTION and TEXAS LAW."(See1 ATTACHMENT C1 WRIT OF HABEAS CORPUS FINDINGS OF FACT
AND CONCLUSION OF LAW at pg. 21 #87 alSo1 CSS at pg. 1031 #8).

RELATOR has presented facts established from the record (as recalled) that show
whether by calculated intent and design1 or by their combined error, incompetance1
apathy and ignorance, THE PARTICIPANT'S, have collectively1 whether, either through acts
of commission and/or omission, have entered into a "CONSPIRA€Y" to subject RELATOR to
CONSTITUTIONAL DEPRIVATIONS AND INJURIES" thereby "INFLICTING GRIEVOUS LOSSES OF

RELATOR'S PROTECTED LIFE, LIBERTY AND PROPERTY INTEREST" by and throughtheir blatant
violations and lack of requisite process before depriving RELATOR of those interest.
PARTICIPANT'S collectivelacts, as combined in their CONSPIRACY and as utilized in
a judicial process, that as designed1 structured, implemented as currently practiced in
their oppressive, abusive1 and grossly prejudicial application to the RELATOR is
totally lacking in even a facsimile of reasonable procedural safegaurdsithat are
CONSTITUTIONALLY sufficient to protect against unjustified deprivations of RELATOR'S
FUNDAMENTAL RIGHTS AND RIGHTS TO DUE PROCESS.
PARTICIPANT'S COLLECTIVE ACTS / CONSPIRACY WILL RESULT IN VIOLATIONS THAT RISE TO
THE LEVEL OF A SUBSTANTIAL DEFECT. Thereby subjecting RELATOR to the deprivation of his
"FUNDAMENTAL DUE PROCESS RIGHTS." Resulting in "A COMPLETE MISCARRIAGE OF JUSTICE" that
is inconsistant with fair procedure; to the substantial detriment and injury of the

RELATOR.

12

 

IV
ACKNOWLEDGEMENT

RELATOR on a TUESDAY1 JANUARY 271 2015 P.M.1 received the COURT OF CRIMINAL APPEALS
NOTICE of receiving and presenting to said COURT, this RELATOR'S APPLICATION FOR 11.07
WRIT OF HABEAS CORPUS, TRIAL COURT NO. 241-0010~13-A; WR - 821 716 - 01 (See ATTACHMENT
H), this "RECEIVAL AND PRESENTMENT" took place on 1/15/20151 and NOT MAILED UNTIL
JANUARY 201 20151 RELATOR RECEIVED 1/27/2015. "12 DAYS."

RELATOR'S PRAYER

HWEREFORE, PREMISES CONSIDERED1 RELATOR PRAYS the HONORABLE COURT OF CRIMINAL
APPEALS SET ASIDE THE JUDGEMENT AND SENTENCE BY ORDER OF ACQUITAL; ALTERNATIVELY/
GRANT RELIEF JUSTIFIED THROUGH THE FACTS IN THIS CAUSE1 WITH ANY AND ALL RELIEF THIS
COURT DEEMS IN DEED AND EQUITY, KNOWING A FAILURE TO RULE IS TO ENJOIN THE CONSPIRACY
TO CONCEAL MATERIAL FACTS. d

SINCRRELY/

VWM §)w436 S.W.3d 313 (Tex. Crim. App.
2014). The K_el_ly opinion dealt with an appellant’s right to seek the appellate court’s help in
receiving copies of the Reporter’s Record and of the Clerk’s Record while the appellant was
within his time limit to seek PDR relief Since you are now out of your time limit to seek
further substantive relief from the appellate court, _I_(e_lly may not support the appellate court
hearing your motion, but it will not hurt `to try.

y You can try two things to obtain the Reporter’s Record and of the Clerk’s Record: 1)

_ send a letter to your appellate attorney and ask him to send you these records; and 2) you
can try completing and filing the enclosed form Motion for Pro Se Access to the Appellate
Record. You must sign and date the document where indicated and send the original to the
appellate clerk for iiling: Twelfth Court of Appeals, 1517 West Front Street, Suite 354,
' Tyler, Texas 75702, Attention: Cathy 'Lus_k, Clerk]. The Certificate of Service should be
completed and copies of the Motion should be sent to your appellate attorney and to the
State’s appellate attorney.

Best of luck to you.
Respectfully,

.,/

    

' SML/sl (w/ enc.)

.Id.

APPLICANT'S ATTORNEY, STEN MARTI LANGSJOEN, has coincidently1 through his affidavit
given the exact responses needed by DISTRICT ATTORNEY to play down the use of an
edited from original three (3) tapes their protrayal of the incidental arrest of an
excessive abuse of officers for a traffic stop. One would think from ATTORNEY LANGSJOEN'S
lengthy resume at the beginning of his affidavit had he benn affectively considering
his client, the APPLICANT, he might have chosen some language more in favor to the
APPLICANT. Instead1 he chose to favor a response more in favor of the STATE'S abusive
actions for edited view of the incident depicted through the manipulated three (3)
potion DVD from three (3) seperate VIDEOS1 two (2) police camera and one (l) PARAMEDIC
VIDEO, OMITTING RELEVANT PORTIONS VIABLE TO THE DEFENSE.

DISTRICT CLERK OF SMITH COUNTY, has refused to either1 submit to the 24lst TRIAL _
COURT the documentation stated herein for review and consideration by the court in the
HABEAS PROCEEDING1 nor have they confirmed filing to this APPLICANT, a courtesy extended
to ATTORNEY' S but not for ANY PRO- SE LITIGANT. l

The DISTRICT ATTORNEYS OFFICE has intentionally sent their SUPPLEMENTAL RESPONSE
TO APPLICANT'S last unit in TDCJ, as they were fully aware that APPLICANT HAD BEEN MOVED.

THEREFORE1 when there is a need to act and failure to act when there is a duty to
DO SO1 IT IS A RECKLESS DISREGARD OF THIS APPLICANT'S RIGHTS coupled with the knowledge
of an anticipated unjustifiable denial in this HABEAS PROCEEDING due to the CONSTITUTIONAL
DEPRIVATIONS already incurred in a process of prosecutorial misconduct, denial of
BRADY MATERIAL1 INEFFECTIVE ASSISTANCE OF COUNSEL1 AND DISTRICT CLERKS FAILURE TO PROPER
FILINGS TO THE COURT1 WITH NOTICE TO FILINGS THERE IS CIRCUMSTANTIAL EVIDENCE SUFFICIENT
TO ESTABLISH A "CONSPIRACY TO CONCEAL FACTS TO DENY APPLICANT A JUSTIFIABLE HABEAS
vRULING BY THE COURT UNDER FEDERAL LAW. ' y

The facts established from the record show whether by calculated intent and design1
or by their combined error, incompetance1 apathy and ignorance1 have collectively,
whether1 either through their acts of commission and/or omission, have entered into a
"CONSPIRACY" to subject APPLICANT to CONSTITUTIONAL DEPRIVATIONS AND INJURIES" thereby
"INFLICTING GRIEVOUS LOSSES OF APPLICANT'S PROTECTED LIFE1 LIBERTY AND PROPERTY
INTEREST" by and through their blatant violations and lack of requisite process before
depriving APPLICANT of those interest.

Their collective acts1 as combined in their CONSPIRACY and as utilized in a judicial

4 /()

process1 that as designed1 structured, implemented as currently practiced in their
oppressive, abusive1 and grossly prejudicial application'to the APPLICANT is totally
lacking in even a facsimile of reasonable procedural safegaurds that are CONSTITUTIONALLY
sufficient to protect against unjustified deprivations of APPLICANT'S fundamental RIGHTS
AND RIGHTS TO DUE PROCESS. v

Their CQLLECTIVE ACTS / CONSPIRACY WILL RESULT IN VIOLATIONS THAT RISE TO THE LEVEL
OF A SUBSTAhTIAL DEFECT. Thereby subjecting APPLICANT to the deprivation of his
fundamental "DUE PROCESS RIGHTS." Resulting in a complete MISCARRIAGE OF JUSTICE that
is inconsistant with fair procedure; to the substantial detriment and injury of the

APPLICANT.
V. APPLICANTFS PRAYER

WHEREFORE, PREMISES CONSIDERED1 APPLICANT PRAYS the HONORABLE JUDGE OF COURT will
have the SMITH CIUNTY DISTRICT CLERK produce all documentation submitted by APPLICANT
listed herein; this HONORABLE COURT JUDGE RULE ON APPLICANT'S SUBMITTED DOCUMENTATION;
CONSIDER ALL DOCUMENTATION`SU§MITTED BY APPLICANT IN DETERMINING ANY RULING IN THIS
HABEAS PROCEEDING; RESCIND ANY ORDERS RULE ON PRIOR TO THIS APPLICANT'S SUPPLEMENTAL
ANSWER / REQUEST IN OPPOSITION TO STATE'S SUPPLEMENTAL ANSWER; MAKE ALL DOCUMENTAION
PART OF THE HABEAS RECORD FOR THE COURT OF CRIMINAL APPEALS DECISION / RULING; with
any relief the HONORABLE COURT JUDGE deems in deed and equity1 thereby GRANTING
APPLICANT'S WRIT OF HABEAS CORPUS.

' sINcERELY" `
7770,¢2»¢¢€ /ML

MAURICE CAIN #1862514
CERTIFICATE OF SERVICE

I:certify that a true and correct copy of APPLICANT'S SUPPLEMENTAL ANSWER / REQUEST
IN OPPOSlTION TO STATE'S SUPPLEMENTAL ANSWER has been served by_U.S. MAIL, first class
postage prepaid1 with placement in this TDCJ UNITS LEGAL MAIL RECEPTICAL, and therefore
under "THE MAILBOX RULE" to be considered filed this day, addressed to:
1) LOIS ROGERS DISTRICT CLERK SMITH COUNTY1 100 N. BROADWAY1 RM. 2041 TYLER, TEXAS
75702; and, `
»2) D. MATT BINGHAM1 CRIMINAL DISTRICT ATTORNEY SMITH COUNTY1 100 N. BROADWAY, 4th FL.1
TYLER, TEXAS 75702. '
SIGNED AND SUBMITTED THIS ;é§_ DAY OF JANUARY 2015.

-7770,4,<1`d§;§@m 551

  

.\.r¥.rvc»ilill , 11|1\ .\¢.

_U:.zm< mO<_w_ 003
_r,,__.w__ amwm_>>cu
___O.__. Q______,_..____
w §§ S_§_ “§__Sm

§ §§ 552 oo.§ JED 8002 QQELO
vocms~ HEECU Wo EQE§QQQ §on

Emm©w~o m Q…-~UDH “EQ_O oo€s§>_

_______

____

_

_

ana nga .-_§ .
MMDO~.~..SSQE §Qw ~.~.~§~.w

NNZ-QHHY.H,Q-~HM~Q \~E,§m.r _Y%@_§
vam SE 003

q _::D mmum:son_

. nO.r Q>_E

Emm@.w~o d @…-~UQH .EQU, ooc:§>…

. § n §§ §§
QSQE~SS §§ E§a

-N>EQ.EYH,Q-~HH~Q `~S